Case 1:18-cv-01370-JEJ Document 64 Filed 02/03/20 Page 1 of 18

UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF PENNSYLVANIA

Plaintiff
Vv.

JOSH SHAPIRO, in his Official Capacity
As Attorney General of Pennsylvania,

MATTHEW FOGAL, in his Official
Capacity as District Attorney of
Franklin County, Pennsylvania

BRIAN SINNETT, in his Official Capacity
As District Attorney of Adams County,
Pennsylvania,

DAVID W. SUNDAY, JR., in his Official

Capacity as District Attorney of York County, :

Pennsylvania,

And

HEATHER ADAMS, in her Official Capacity:

As District Attorney of Lancaster County,

Pennsylvania,
Defendants

Docket No. 1:18-cv-01370-JEJ
The Hon. John E. Jones, ITI

FILED UNDER SEAL

LED
ae SBURG, PA

FEBO3 2020

PER _ Wha

DEFENDANT DAVID W. SUNDAY, JR.’S BRIEF
IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS
Case 1:18-cv-01370-JEJ Document 64 Filed 02/03/20 Page 2 of 18

SUMMERS NAGY LAW OFFICES

By: Sean E. Summers, PA LD. 92141
35 South Duke Street
York, PA 17401
Phone: (717) 812-8100
Fax: (717) 812-8108
E-mail: ssummers@summersnagy.com
Attorney for Defendant
Dated: February 3, 2020 David W. Sunday, Jr.
Case 1:18-cv-01370-JEJ Document 64 Filed 02/03/20 Page 3 of 18

TABLE OF CONTENTS
Page
STATEMENT OF FACTS .......cccccssssescesseeseeseessesnseeseeesesseeeseneaeesecnaecaeenas 1
RELEVANT PROCEDUR Eistsssesseissvasanstastacossassrarserarcnannuvionnensecais 2
STATEMENT OF QUESTIONS PRESENTED...........c::cccesesssseeeeeeeeeeees 3
ARGUMENT uo. .ccccccscssceecssssscsssscessecscsecseeseessssscssseesesecaeescsscaesecseseeseenses 3
A. STANDARD OF REVIEW .cssccssssssssescesssesscescessecscesscesceacensceseseesseeeseeses 3

B. NO CASE OR CONTROVERSY EXISTS AS BETWEEN [i
AND THE YORK COUNTY DISTRICT ATTORNEY .......cssssecccccecseceesece 3

C. THE YORK COUNTY DISTRICT ATTORNEY DOES NOT HAVE A

CONNECTION TO THE ENFORCEMENT OF THE ACT.........0ccccsscceeceecees 4
D. PLAINTIFF’S CLAIMS ARE NOT RIPE .......csccccsssesececccsceceeeecceceececseveces 6
CONCLUSION .......ccccccccccscssseececcseccceececccsseceecceseescccasnecsseeeeessceceeeeeeeeees 8
Case 1:18-cv-01370-JEJ Document 64 Filed 02/03/20 Page 4 of 18

TABLE OF AUTHORITIES

Case Page

Gould Elecs. Inc. v. United States, 220 F.3d 169, 176 (3d Cir. 2000). ..3

 

DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 341 (2006). .......cc ee 4
Camreta'v. Greene, 563 U.S. 692, 701 (2011) ccscrsscsseassnssossarsasersesasssuaass 4
Ex Parte Young, 209 U.S. 123, 157 (1908)... ceceececeeseeteeeeeeeeneeneeneeeees 4,5
O'Shea v. Littleton, 414 U.S. 488, 494 (1974. eceeeeseseeteeeeeees 6

 

Babbitt v. United Farm Workers Nat. Union, 442 U.S. 289, 298 (1979)
(quoting Younger v. Harris, 401 U.S. 37, 42 (1971)... 6

Younger v. Harris, 401 U.S. 37, 46 (1971)
(quoting Beal v. Missouri Pacific Railroad Corp., 312 U.S. 45 (1941)
Statute Page

Pennsylvania Educator Discipline Act, Act of December 12, 1973
P.L 397, No. 141, as amended December 18, 2013, P.L. 1205, No. 120

sssuuvssssssssesesssssesssnussacessssssssessssensnssnsisusnesassestssussessassssuuesssssssanuveneessee 1
18 Pa. C.S. Section 5511(a)(1)(i) sssssesesssssssssssersssseecesssseseseesssssssseeeseseesene 1
71 P.S. Section 732-205(a)(6). ..s.sssssssscssssssssessssssvssssssvesescesssssesesesssnseeeee 5

ii
Case 1:18-cv-01370-JEJ Document 64 Filed 02/03/20 Page 5 of 18

I. STATEMENT OF FACTS

This action is before the Court as a preemptory challenge to the enforcement
provisions of the Pennsylvania Educator Discipline Act, Act of December 12, 1973
P.L 397, No. 141, as amended December 18, 2013, P.L. 1205, No. 120
(hereinafter, the “Act”). Plaintiff PY
is an adult individual residing in Franklin County, Pennsylvania. See Amended
Complaint, J 1. At some point, Ev orked as an educator and possessed an
Instructional I Pennsylvania certificate in the area of Elementary Education K-6.
See Amended Complaint, ff 11, 12. P| was charged with Po
re in violation of 18 Pa. C.S. Section 5511(a)(1)G) on or about August 22,
2017 to which a <2 not guilty. See Amended Complaint, ff] 13, 15. On
or about May 14, 2018, a letter was issued from the Pennsylvania Governor’s
Office via the Office of Chief Counsel notifying ha the Pennsylvania
Department of Education would conduct an investigation in to the incident forming
the basis for the 2:2 as it related to the Act. See Amended
Complaint, J 16, 17.

The Department of Education issued a letter on or about August 8, 2018
indicating that the investigation was closed. See Amended Complaint, { 27.

1
Case 1:18-cv-01370-JEJ Document 64 Filed 02/03/20 Page 6 of 18

GE seeks to discuss the ‘existence, nature and result of the investigation’.
See Amended Complaint, § 29 RE ontends that, should he discuss the
investigation or receive information from private third parties with knowledge of
the investigation or proceedings against him, he may be subject to prosecution
under the Act. See Amended Complaint, 9 35, 36. The Act, in relevant part,
provides the following:

Section 17b. Confidentiality. —

(a) Except as otherwise provided in this act, all information relating to
any complaints or any proceedings relating to or resulting from such
complaints, including the identity of the complainant, shall remain
confidential, unless or until discipline is imposed, other than a private
reprimand or a supplemental sanction deemed private by the
commission, any provision of law to the contrary notwithstanding
unless otherwise specified in this act. All records pertaining to
proceedings resulting in public discipline, excluding those records that
are privileged or otherwise protected from release, shall become
public after the exhaustion of all appeals except where the
commission has determined that immediate discipline is necessary.
Records pertaining to immediate discipline proceedings are public at
the time that the immediate discipline is imposed.

(b) Any person who releases or gives out information deemed
confidential under this act, without authorization of the commission or
as authorized by this act, commits a misdemeanor of the third degree.
See, 24 P.S. Section 2070.17(b).

| not be prosecuted in York County for the disclosure of any
information under the Act. See, Affidavit of David W. Sunday, Jr. ¥ 17. In

fact, the York County District Attorney’s Office and York County law

2
Case 1:18-cv-01370-JEJ Document 64 Filed 02/03/20 Page 7 of 18

enforcement have had no involvement with P| See, Affidavit of
David W. Sunday, Jr. J] 10, 12. Nonetheless, Bonen that his
First Amendment Free Speech Rights are chilled by the Act.
Il. RELEVANT PROCEDURE

Plaintiff commenced this action on July 10, 2018 by filing a
Complaint, Emergency Motion for a Temporary Restraining Order and
Motion for Preliminary Injunction naming Governor Tom Wolf, Attorney
General Josh Shapiro and Secretary of the Department of Education Pedro
Rivera as Defendants. The Emergency Motion and Motion for Preliminary
Injunction were denied. Thereafter, an Amended Complaint was filed on
January 7, 2020, naming Pennsylvania Attorney General Josh Shapiro,
Franklin County District Attorney Matthew Fogal, Adams County District
Attorney Brian Sinnett, York County District Attorney David W. Sunday, Jr.

and Lancaster County District Attorney Heather Adams as Defendants.'

 

' The fact that fcc not join any County District Attorney originally is a tacit

admission that there was never any fear of prosecution by any District Attorney.
3
Case 1:18-cv-01370-JEJ Document 64 Filed 02/03/20 Page 8 of 18

Til, STATEMENT OF QUESTIONS PRESENTED

1. Should this Honorable Court dismiss Defendant David W. Sunday,
Jr. from the action where the Plaintiff has not articulated a case or

controversy?
Suggested Answer: Yes.

2. Does the lack of connection between the York County District
Attorney and the enforcement of the Pennsylvania Educator
Discipline Act serve as a bar to Plaintiffs claims?

Suggested Answer: Yes.

3. Does the speculative and hypothetical nature of the alleged threat

of prosecution serve as a bar to enjoining the York County District

Attorney under the doctrine of ripeness?

Suggested Answer: Yes.

IV. ARGUMENT:
A. STANDARD OF REVIEW

A Rule 12(b)(1) motion may be treated as either a facial or factual challenge
to the court's subject matter jurisdiction. Gould Elecs. Inc. v. United States, 220
F.3d 169, 176 (3d Cir. 2000). The Defendant may “assert a factual challenge to the
court's subject matter jurisdiction, which contends that the allegations in the

complaint establishing jurisdiction are not sufficiently supported by the
Case 1:18-cv-01370-JEJ Document 64 Filed 02/03/20 Page 9 of 18

facts.” Id. When considering a factual challenge, a court can consider evidence
outside of the pleadings. Id.

B. NOCASE OR CONTROVERSY EXISTS AS BETWEEN ~ THE YORK
COUNTY DISTRICT ATTORNEY

The authority of the federal court is not unbridled, but it is derived from
Article III of the United States Constitution and is limited to “cases” or
“controversies”. U.S. Const., Article III, Section 2. The Court has been clear with
respect to cases or controversies: “[i]f a dispute is not a proper case or controversy,
the courts have no business deciding it, or expounding the law in the course of
doing so.” DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 341 (2006). To enforce
this limitation, we demand that litigants demonstrate a “personal stake” in the suit.

Camreta v. Greene, 563 U.S. 692, 701 (2011). The party invoking the Court's

 

authority has such a stake when three conditions are satisfied: The petitioner must
show that he has suffered an injury in fact that is caused by the conduct
complained of and that will be redressed by a favorable decision. Id. (quotations

omitted).* At the same time, “the opposing party also must have an ongoing

 

? York is no different than any of the other 66 counties in the Commonwealth - aside

from the fact that {inciuded York in the Amended Complaint. Obviously, if

this Honorable Court deems any Pennsylvania statute unconstitutional, any such

determination would apply to York County. Thus, there is no practical basis to require

York to defend this action. In layman’s terms, York has no skin in the game - no dog in
5
Case 1:18-cv-01370-JEJ Document 64 Filed 02/03/20 Page 10 of 18

interest in the dispute, so that the case features that concrete adverseness which
sharpens the presentation of issues.” Id. (internal quotations omitted).

Here, when considering whether a case or controversy exists as between
aR and the York County District Attorney, the matter must be deemed moot.
There has never been any law enforcement action relating to this incident in York
County. Any involvement with York County is merely hypothetical. Accordingly,
Defendant Sunday never had any interest in the dispute. Further, the sworn
statement of Defendant Sunday undermines any allegation of any involvement
with the Office of the District Attorney of York County.

Cc. THE YORK COUNTY DISTRICT ATTORNEY DOES NOT HAVE A CONNECTION
TO THE ENFORCEMENT OF THE ACT

Suit against the state and, by extension, against elected officials is generally
barred by the 11 Amendment. Ex Parte Young, 209 U.S. 123, 157 (1908). An
exception to the 11 Amendment bar exists for alleged on-going violations of
federal law. Id. In making an officer of the state a party defendant in a suit to
enjoin the enforcement of an act alleged to be unconstitutional, it is plain that such

officer must have some connection with the enforcement of the act, or else it is

 

the fight. If the Court is unwilling to dismiss Sunday outright, Sunday requests, in the
alternative, that any claims against the Office of the District Attorney of York County be

stayed pending the outcome of RE claims.
6
Case 1:18-cv-01370-JEJ Document 64 Filed 02/03/20 Page 11 of 18

merely making him a party as a representative of the state, and thereby attempting
to make the state a party. Id.

The Attorney General of the Commonwealth of Pennsylvania has the power
to prosecute any criminal matter in any county of the Commonwealth of
Pennsylvania See, 71 P.S. Section 732-205(a). The powers of the Attorney General
of the Commonwealth are further expanded and apply to matters from
Commonwealth agencies and by extension arms of the agencies: “[c]riminal
charges investigated by and referred to him by a Commonwealth agency arising
out of enforcement provisions of the statute charging the agency with a duty to
enforce its provision.” 71 P.S. Section 732-205(a)(6). At the same time, the District
Attorney’s prosecutorial authority is limited to the County in which the District
Attorney was elected. See, 16 P.S. Section 1402.

The Educator Discipline Act authorizes the appointment of the Professional
Standards and Practices Commission (hereinafter, the “Commission’). 24 P.S.
Section 2070.3. The Commission is empowered with numerous powers and duties
as set forth in Section 5 of the Act including but not limited to: conducting
investigations, establishing rules and procedures relating to said investigation and
recommending discipline to the State Board of Education. 24 P.S. Section 2070.5.

For the District Attorney to be subject to a lawsuit for the enforcement of the
7
Case 1:18-cv-01370-JEJ Document 64 Filed 02/03/20 Page 12 of 18

Act, the District Attorney must have some connection to its enforcement. The
initial step under the Act is the investigation and decision/recommendation from
the Commission to the State Board of Education. These are not matters delegated
to the County Courts for review, but to an agency of the Commonwealth. Release
of confidential information is permitted by petitioning the Commission. 24 P.S.
Section 2070.17(b)(e).

Should a formal adjudicatory hearing be required, the hearing procedures as
outlined in the Act are applicable, 24 P.S. Section 2070.13(c). Such procedures not
only require the agreement of the Governor’s General Counsel on list of possible
hearing officers but specifically places the prosecutorial duties of a violation on the
Commonwealth Department of Education Id.

The District Attorney of a particular County is not tasked with appearing
before, arguing or participating in any manner before the State Board of Education
or in administrative proceedings with the Commonwealth Department of
Education. Ultimately, appeal of the decision of the hearing officer and
Commission is a matter of appeal from the decision of a Commonwealth Agency.
24 P.S. Section 2070.15. Thus, the Commonwealth official with some connection
to enforcement of the Act is the Attorney General as the law enforcement officer

with connection to the enforcement of matters referred from Commonwealth
8
Case 1:18-cv-01370-JEJ Document 64 Filed 02/03/20 Page 13 of 18

agencies, not the county District Attorney.
D. —PLAINTIFF’S CLAIMS ARE NOT RIPE — ESPECIALLY AS IT PERTAINS TO

SUNDAY.

A plaintiff who challenges a statute must demonstrate a realistic danger of
sustaining a direct injury as a result of the statute's operation or
enforcement. O'Shea v. Littleton, 414 U.S. 488, 494 (1974). Further, “persons
having no fears of state prosecution except those that are imaginary or speculative,
are not to be accepted as appropriate plaintiffs.” Babbitt v. United Farm Workers
Nat. Union, 442 U.S. 289, 298 (1979) (quoting Younger v. Harris, 401 U.S. 37, 42
(1971)). Moreover, “the imminence of such a prosecution even though alleged to
be unauthorized and hence unlawful is not alone ground for relief in equity which
exerts its extraordinary powers only to prevent irreparable injury to the plaintiff
who seeks its aid.” Younger v. Harris, 401 U.S. 37, 46 (1971)(quoting Beal v.
Missouri Pacific Railroad Corp., 312 U.S. 45, 49, (1941)).

Here, the doctrine of ripeness demands that Plaintiff complain of an action
that is not imaginative, speculative or hypothetical. The lack of prosecution by the
District Attorneys is fatal to the Plaintiff's claim. Frankly, ia not even
allege that any District Attorney was even aware of his purported fears or the

underlying allegations. The Plaintiff's Amended Complaint is devoid of any
9
Case 1:18-cv-01370-JEJ Document 64 Filed 02/03/20 Page 14 of 18

reference to the threat of prosecution by the District Attorney, correspondence or
notice that the District Attorney has reviewed any matter concerning a:
any reference to the involvement of any specific County or Court of Common
Pleas. In fact, if a threat of prosecution may be gleaned from anything in the
Amended Complaint, it may only be found as arising out of correspondence from
the Governor’s Office of General Counsel at the bottom of its letter to P|
The letter is presumably a form letter which does not specifically attribute any
threat of prosecution directed at P| but provides a general notice to its
recipient underscoring the confidential nature of the communications contained
therein. This letter does not implicate any involvement of a county District
Attorney. As such, the York County District Attorney has never issued a threat of
prosecution. Without the threat of prosecution, there is no real, present or imminent
problem between Sunday and r | In fact, the only way to begin to connect
the York County District Attorney’s Office to this matter is by hypothesizing that
a 2 <s to York, finds a person unknown to even the Plaintiff at this time
and carries out a conversation with said person detailing the investigation and
Sunday subsequently becomes a mind reader and discovers confidential
correspondence between a 6 the Commonwealth. This is precisely the

type of remote and speculative interest that the doctrine of ripeness seeks to
10
Case 1:18-cv-01370-JEJ Document 64 Filed 02/03/20 Page 15 of 18

preclude.

Vv. CONCLUSION

For the foregoing reasons, Defendant, District Attorney David W. Sunday,

Jr. respectfully request that this Honorable Court GRANT Defendant’s Motion to

Dismiss.

Respectfully submitted,

SUMMERS NAGY LAW OFFICES

 

 

Sean E. Summers, PA I.D. 92141
35 South Duke Street
York, PA 17401
(717) 812-8100
Fax: (717) 812-8108
E-mail: ssummers@summersnagy.com
Attorney for Defendant
Dated: February 3, 2020 David W. Sunday, Jr

11
Case 1:18-cv-01370-JEJ Document 64 Filed 02/03/20 Page 16 of 18

UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF PENNSYLVANIA

Plaintiff
Docket No. 1:18-cv-01370-JEJ

V.
The Hon. John E. Jones, IIT

JOSH SHAPIRO, in his Official Capacity
As Attorney General of Pennsylvania, : FILED UNDER SEAL

MATTHEW FOGAL, in his Official
Capacity as District Attorney of
Franklin County, Pennsylvania

BRIAN SINNETT, in his Official Capacity
As District Attorney of Adams County,
Pennsylvania,

DAVID W. SUNDAY, JR., in his Official
Capacity as District Attorney of York County,
Pennsylvania,

And

HEATHER ADAMS, in her Official Capacity :

As District Attorney of Lancaster County,

Pennsylvania,
Defendants

CERTIFICATE OF SERVICE
I, Sean E. Summers, Esquire, hereby certify that on this 3rd day of February,

2020, a true and correct copy of the foregoing Motion to Dismiss was served upon

12
Case 1:18-cv-01370-JEJ Document 64 Filed 02/03/20 Page 17 of 18

the following parties via Case Management System/Electronic Filing System and
First-Class mail, postage pre-paid at York, Pennsylvania.

Aaron D. Martin, Esq.
Mette, Evans and Woodside
3401 North Front Street
P.O. Box 5950
Harrisburg, PA 17110-0950
Counsel for Plaintiff

Josh Shapiro, Attorney General
Pennsylvania Office of Attorney General
Strawberry Square
Harrisburg, PA 17120

Stephen B. Edwards, Esquire
Lavery Law
225 Market Street, Suite 304
P.O. Box 1245
Harrisburg, PA 17108
Counsel for Defendant, Matthew Fogal

Molly R. Mudd, Esq.
Adams County Solicitor
117 Baltimore Street
Gettysburg, PA 17325
Counsel for Defendant, Brian Sinnett

13
Case 1:18-cv-01370-JEJ Document 64 Filed 02/03/20 Page 18 of 18

Matthew S. Polaha, Esq.
David J. MacMain, Esq.

The MacMain Law Group, LLC
433 W. Market Street, Ste. 200
West Chester, PA 19382
Counsel for Defendant, Heather Adams

Respectfully submitted,

SUMMERS NAGY LAW OFFICES

a

By:

 

Sean E. Summers, PA I.D. 92141
35 South Duke Street
York, PA 17401
(717) 812-8100
Fax: (717) 812-8108
E-mail: ssummers@summersnagy.com
Attorney for Defendant
Dated: February 3, 2020 David W. Sunday, Jr

14
